Taliaeerro, J.
The plaintiffs obtained judgment in solido against the Delta Newspaper Company, as maker, and Leovy and Duncan as indorsers of a promissory note.
Defendants appealed giving Barnett B. Hart as their surety on the appeal bond. The court reversed the judgment, dismissed the suit ■against the Delta Newspaper Company, and condemned Leovy and *59Duncan jointly, each for his virile share. 19 An. 202. Execution was issued and returned nulla Iona. Proceedings were then taken against the surety on the appeal bond, and the litigation was protracted and carelessly conducted. On the second December, 1869, another rule was taken against Hart, the surety, to render him liable. After a hearing the rule was dismissed and the plaintiffs have appealed. The main ground of the defense seems to be, that the judgment appealed from was against these defendants in solido, and it was so changed by this court, as to discharge one .of them, the Delta Newspaper Company, and held the other two liable jointly and not in solido, and, therefore, the surety is not liable for the amount of the judgment so rendered. The Code of Practice, article 579, prescribes the conditions upon which the surety is required to bind himself; these are, “that the appellant shall satisfy whatever judgment may be rendered against him, etc., and that the surety shall be liable in his stead.”
We think the language used is plain and expressive; that the surety’s liability is to be just that of his principal, to pay and satisfy the final judgment of the appellate court whatever that may be. The condition of the bond signed by the surety in this case is the one required by law, and we think the defense lie sets up more specious than weighty.
It is therefore ordered that the judgment appealed from be annulled and reversed. It is further ordered that the rule be made absolute, and that the plaintiffs receive from Barnett B. Hart, surety on the appeal bond, the amount of the judgment, interests and costs obtained by them against Duncan and Leovy, and all costs of these proceedings.